Citation Nr: 0600617	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-14 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for disabilities of the 
hips.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from January 1952 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

A February 2003 Board decision determined that new and 
material evidence had been submitted to reopen claims for 
service connection for a right knee disorder, disabilities of 
the hips, and a low back disorder.  A February 2003 rating 
decision effectuated the February 2003 Board determination 
that a 20 percent rating was warranted for the veteran's 
service-connected arthritis of the left knee.  The veteran's 
only other service-connected disability is chondromalacia of 
the left knee with removal of the left patella, rated 10 
percent disabling.  In June 2003 the Board remanded the case 
for further evidentiary development.  The case has now been 
returned for appellate consideration.  


FINDING OF FACT

The veteran's service-connected left knee disability caused 
an increase in the veteran's right knee disorder, 
disabilities of the hips, and a low back disorder.  


CONCLUSION OF LAW

A right knee disorder, disabilities of the hips, and a low 
back disorder were aggravated by service-connected left knee 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDING AND CONCLUSION

When the RO denied service connection for a low back 
disability in April 1990, it was determined that spondylosis 
and scoliosis were not related to his service connected left 
knee disability.  The Board denied the veteran service 
connection for bilateral hip and right knee disabilities in 
August 1990.  However, a February 2003 Board decision 
determined that new and material evidence had been received 
to reopen those claims.  Now, following evidentiary 
development, the claims must be adjudicated de novo.  

Background

The veteran was provided a VA examination in November 1998 
for an opinion as to whether disabilities of his hips and 
spine were secondary to his service-connected left knee 
disability.  At that time the claim file was not available 
for review, nor were records from civilian orthopedic 
surgeons, but his VA medical records were available, although 
they did not reflect all of the surgical procedures which the 
veteran had had.  He had had three operations on his left 
knee, including a patellectomy.  He had developed right hip 
pain in 1990 and left hip pain in 1997.  His low back pain 
began after his hip pain and surgical procedures.  He stopped 
working in 1984 due to left knee pain.  From the medical 
records it appeared that he now had osteoarthritis in both 
hips with subsequent hip arthroplasties and difficulties with 
postoperative dislocations of the hips.  

The examiner stated that the records available did not 
support the notion that the left knee disability might be 
placing the veteran at an increased risk for recurrent hip 
dislocations.  His history of a patellectomy in 1952 would 
not support the history of low back pain, which he attributed 
to difficulties from his hip surgeries, and which certainly 
did not appear to be secondary to his left knee disorder.  

After a physical examination the examiner stated that given 
that the veteran had had a significant inservice knee injury 
with subsequent procedures described by him as an arthrotomy 
with removal of cartilage, times two, and a subsequent 
patellectomy, there did not appear to be compelling evidence 
that his knee difficulties accounted for his eventual 
bilateral hip osteoarthritis and subsequent complications.  
There was also no compelling evidence that his left knee 
problems had contributed significantly to his lumbar spine 
disability.  In fact, the veteran attributed his lumbar 
difficulties to the time when he was undergoing his hip 
arthroplasties and multiple hip dislocations.  

An addendum, after review of X-rays, states that the veteran 
had bilateral total hip arthroplasties, L4-5 laminectomies 
with degenerative disc disease (DDD) at L3-4 and some similar 
degenerative changes at L4-5, and mild degenerative changes 
of the knees with a left patellectomy.  It was further stated 
that the veteran had a long period of difficulty following a 
significant left knee injury in 1952 but had gone on to 
develop fairly symmetrical radiographically apparent 
degenerative changes in both knees.  He also had developed 
fairly symmetrical degenerative changes in both hips.  The 
veteran reported not having significant hip problems until 
1990 or significant low back problems until about the same 
time.  There was no compelling evidence that his bilateral 
degenerative changes in the knees, hips, and lumbosacral 
spine were service-connected.  Also, these degenerative 
changes did not appear to be contributed to significantly by 
the service-connected left knee problems.  

Another addendum, after receipt of additional medical 
records, noted that the evidence was not sufficiently 
compelling to show that the veteran's bilateral hip problems 
or spine problems were secondary to the service-connected 
left knee problems, on a more probable than not basis.  There 
was no indication that the veteran's private physicians and 
surgeons felt that the left knee disorder contributed to any 
significant degree to either the hip or lumbar problems.  
Also significant was that the veteran had had a long period 
of difficulty with his left knee but had gone on to develop 
fairly symmetrical radiographically apparent degenerative 
changes in both the knees and the hips and, also, that the 
hip problems did not begin to any significant degree until 
1990 and that his low back disorder also did not cause him 
problems until about that time.  

A statement of Dr. Williams dated September 14, 1999, is to 
the effect that he was familiar with the veteran's medical 
history, having seen the veteran many times for problems 
related to the left knee, right hip surgeries, and lumbar 
laminectomy.  In another statement from Dr. Williams, also 
dated September 14, 1999, it was stated that there exists "a 
causal relationship between the problems associated with the 
veteran's knees and the recurrent difficulties with his hip 
and low back."  

On VA orthopedic examination in April 2003 the veteran's 
entire service file, including service records and claim file 
were reviewed when the veteran was interviewed.  After an 
examination the diagnoses were chronic left knee pain, status 
post repair of ligaments, and status post patellectomy with 
status post meniscus repair.  With respect to any causal 
relationship between the service-connected left knee disorder 
and disorders of the right knee, hips, and back, it was felt 
that it was unlikely that the left knee was the cause of 
disabilities of the right knee, hips, and back.  As to the 
question of aggravation, it was felt that it was very likely 
that the left knee disorder could aggravate the right knee, 
bilateral hip, and low back disabilities, although this could 
not be quantified without a resort to speculation.  

The veteran was examined by a VA nurse practitioner in August 
2004 who reviewed the claim file and the veteran's chart.  It 
was stated that the veteran had mild degenerative joint 
disease (DJD) of the right knee associated with pseudogout 
and that limping or abnormal positions could cause stress on 
other areas.  In particular, the left knee disability could 
cause limping and some abnormal positioning which could cause 
stress and aggravation elsewhere but the left knee disability 
would not normally cause problems to the right knee except 
with abnormal positioning.  As to the hips, as stated for the 
right knee, the left knee could cause some aggravation from 
abnormal positioning but it would not cause the problems with 
the hips.  The bilateral hip problems were more likely caused 
by DJD and multiple surgical infections requiring multiple 
surgeries and could not be caused by the left knee disability 
but could very likely be aggravated by limping and other 
abnormal positioning with walking due to pain in the left 
knee.  The veteran had a low back strain which more likely 
could be aggravated by the multiple surgeries and infections 
from the hips as opposed to more likely than not being caused 
by the service-connected left knee disorder.  

The veteran underwent an official examination in March 2005.  
The examiner stated that a review of the veteran's medical 
records indicated that he did not develop his bilateral hip, 
right knee, and low back conditions until the late 1990s.  
There was no documentation regarding any chronicity of 
complaints of the hips, right knee, and back from the time he 
developed these conditions since service discharge.  Although 
Dr. Williams noted that these conditions could very well have 
been aggravated by the service-connected left knee 
disability, there were other physicians that did not find 
these conditions to be related to the service-connected left 
knee.  Due to the fact that the veteran did not develop these 
conditions until almost 40 years after service, he was fully 
functional at work after he was discharged from service, and 
the lack of continuous complaints of these conditions since 
service, it was felt that the bilateral hip, right knee, and 
low back conditions were less likely than not related to the 
service-connected left knee condition.  

Legal Analysis

It is not contended that the claimed disabilities of the 
right knee, hips, and low back were incurred or aggravated 
during active service or that any arthritis of these areas 
manifested within one year of discharge from active service 
in April 1955.  

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder (secondary aggravation), 
although compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran's service-connected left knee disorder includes a 
patellectomy.  The patella "serves to protect the front of 
the joint, and increases the leverage of the Quadriceps 
femoris by making it act at a greater angle."  Gray's 
Anatomy, 246 (29th Ed. 1973).  Consequently, it is reasonable 
to conclude that following the patellectomy the veteran had 
decreased strength in the left knee which could only be 
compensated by greater weight-bearing on the right knee.  

The 1998 VA examiner concluded that there was no 
"compelling" evidence of a causal connection between the 
service-connected left knee and the veteran's subsequent 
development of disabilities of the hips and low back, noting 
fairly symmetrical degenerative changes between the knees and 
the hips.  However, "compelling" evidence is not required.  
As stated above, the evidence need only be in equipoise for 
the veteran to prevail.  So, the terminology of the statement 
in the second addendum to the 1998 VA examination that there 
was no "compelling" evidence of such a relationship "on a 
more probable than not basis" is somewhat confusing.  

Moreover, the 1998 VA examiner did not render an opinion 
specifically addressing the question of secondary 
aggravation.  Dr. Williams stated that there was a causal 
relationship but did not explain if it was one of secondary 
service connection or secondary aggravation.  The 2003 VA 
examiner felt that there was no direct causal connection 
(secondary service connection) but that "it was very 
likely" that there was secondary aggravation.  This was 
essentially the conclusion reached by the 2004 VA examiner.  

The opinion on the official 2005 examination was that the 
claimed disabilities "were less likely related to the 
service-connected left knee condition" without clarifying 
whether this addressed only the question of secondary service 
connection and also the question of secondary aggravation.  
That examiner noted that the claimed conditions did not 
develop until almost 40 years after service and there were no 
continuous complaints of the claimed disabilities since 
service.  However, continuity of symptomatology is not 
required in claims based on either secondary service 
connection or even secondary aggravation.  The reliance upon 
the absence of such evidence detracts from the probative 
value of the opinion expressed by the official 2005 examiner.  

So, in weighing the probative value of the various opinions, 
the Board concludes that the two opinions expressed by VA 
examiners, in 2003 and 2004, that there is secondary 
aggravation of the claimed disabilities by the service-
connected left knee disability, are unrefuted by the other 
medical opinions on file.  

Accordingly, service connection for a right knee disorder, 
disabilities of the hips, and a low back disorder is 
warranted.  

One last closing point, since the Board is granting all of 
the claims at issue, any failure to obtain additional records 
or other evidence mentioned by the veteran is merely 
inconsequential.  This is true even considering the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003). 


ORDER

The claim for service connection for a right knee disorder is 
granted.  

The claim for service connection for disabilities of the hips 
is granted.  

The claim for service connection for a low back disorder is 
granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


